After re-examining the record we express our views in the language of Judge O. S. Lattimore as embraced in the opinion he prepared herein shortly prior to his death, but which was not taken into consultation. We quote his language as follows:
"Appellant moves for rehearing, urging that the trial court did not apply the law of murder without malice to the facts, to which exception was taken in writing, and that we erred in not upholding this contention.
"Two exceptions were taken to the court's charge, one of which complained of the submission of murder with malice; and the other stated, in substance, 'He further objects and excepts to said charge on murder without malice because same is vague, indefinite and nowhere applies the law to the facts by appropriate instructions.' To say that a charge is vague and indefinite, — is manifestly insufficient under Art. 658, C. C. P. We are also inclined to the view that the remainder of said exception is open to the same objection. In Stroud v. State, 124 Tex.Crim. Rep., we held an exception too general, — upon citation of authorities supporting it, — which was as follows: 'Because the charge on entry is prejudicial and does not properly define the same as applicable to the facts in this case.' In Criddington v. State, 127 Tex.Crim. Rep., a somewhat similar exception was held too general, and not to meet the requirements of Art. 658, C. C. P. Gill v. State,84 Tex. Crim. 531, and Magana v. State, 115 Tex. Crim. 7, are cited. In such condition of the record we see no reason for discussing the decisions in Smith v. State,  61 S.W.2d 835, and Butler v. State, 51 S.W.2d 384, which to appellant appear in conflict; nor do we see necessity for discussing those cases cited by appellant under the old manslaughter law, which held that the testimony suggesting the existence of a cause or causes then made by statute adequate for the production of sudden passion, *Page 287 
demanded of trial courts an instruction to such effect. We have no such law now."
The motion for rehearing is overruled.
Overruled.